DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 1/16/21 in reply to the OA of 10/16/20.
3. Claim 1 has been amended and claim 2 is canceled. Claims 1, 3-5 are pending of which claim 1 is independent.
Response to Arguments
4. Applicant’s arguments have been fully considered. In view of the amendments to claim 1, the previous 35 USC 103 rejection has been withdrawn. 
Allowance and reasons for allowance
5. Claim 1 is allowed. Claims 3-5 are allowed by virtue of their dependence on claim 1.
The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A NIR method for fatty acid content of oilseeds, comprising the steps of:
wherein said converting the relative content of fatty acids into the absolute content in step 3  is performed according to the formulae of …….and z represents the correction coefficient for the mutual conversion of the relative content and the absolute content of fatty acids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Relevant prior art
6. Platsch et al. (US 20110160594) discloses a NIR method for determining the biochemical or metabolic state of oilseeds, comprising the steps of: SI: providing oilseed samples, and acquiring NIR spectra of the oilseed samples by using a near infrared spectrometer; S2: performing standard normal transformation and second derivative data preprocessing on the acquired NIR spectra of the oilseed samples to obtain preprocessed NIR spectra  and establishing the NIR spectrum database of oilseeds;
S3: establishing a database of oilseeds; and S5: providing a sample for testing; acquiring the NIR spectrum of the tested sample by the infrared spectrometer; preprocessing by the preprocessing method in step S2; and importing the preprocessed NIR spectrum into the prediction model.
Platsch fails to explicitly disclose determining the fatty acid content of the oilseeds and to obtain the predicted fatty acid content of the sample based on gas chromatography to obtain the relative content of fatty acids in each oilseed sample; and using a method for measuring oil content of oilseeds to obtain information on the oil content of each oilseed sample; converting the relative content of fatty acids into absolute content; establishing the oilseed fatty acid database composed of the relative content, absolute content and correction coefficient of fatty acids as effective information. Platsch also fails to explicitly disclose wherein said converting the relative content of fatty acids into the absolute content in step 3  is performed according to the formulae of …….and z 
Ogawa (US 20140323307) teaches a method for managing plant biomass at harvest comprising measuring the amount of fatty acid contained in plants including oilseeds but also fails to disclose predicting the relative content of fatty acids in the oilseeds.
In the instant invention a method is disclosed to determine the quality and safety of oilseeds and edible oils that is real-time, rapid and non-destructive. Prior art methods use a large amount of polluting chemical reagents and are not suitable for on-site detection or non-destructive inspection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884